Exhibit 10.1 A.P. PHARMA, INC. SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (“Agreement”) is made as of October 19, 2009 (the “Effective Date”), by and among A.P. Pharma, Inc., a Delaware corporation (the “Company”), and each of those persons and entities, severally and not jointly, listed as a Purchaser on the Schedule of Purchasers attached as Exhibit A hereto (the “Schedule of Purchasers”).Such persons andentities are hereinafter collectively referred to herein as “Purchasers” and each individually as a “Purchaser.” AGREEMENT In consideration of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Company and each Purchaser (severally and not jointly) hereby agree as follows: SECTION 1.AUTHORIZATION OF SALE OF SECURITIES. The Company has authorized the sale and issuance of up to 13,119,829 shares of its Common Stock, par value $0.01 per share (the “Common Stock”) and warrants in the form of Exhibit
